i          i        i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00069-CV

                                      Charles G. RICHARDSON,
                                               Appellant

                                                    v.

                                             Ralph DAVIS,
                                               Appellee

                     From the 63rd Judicial District Court, Edwards County, Texas
                                         Trial Court No. 3626
                              Honorable Thomas F. Lee, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: March 11, 2009

DISMISSED FOR LACK OF JURISDICTION

           Appellant is seeking to appeal a Judgment of Contempt. This court does not have jurisdiction

to review contempt orders by direct appeal. Norman v. Norman, 692 S.W.2d 655, 655 (Tex. 1985).

Contempt orders may only be reviewed by an application for a writ of habeas corpus, if the

contemnor has been confined, or by a petition for a writ of mandamus, if the contemnor has not been

confined. See Rosser v. Squier, 902 S.W.2d 962, 962 (Tex. 1995); Ex parte Williams, 690 S.W.2d
243, 243 (Tex. 1985).
                                                                                      04-08-00069-CV

       On February 12, 2009, we ordered appellant to show cause in writing why this appeal should

not be dismissed for lack of jurisdiction. Appellant responded and concurred that a petition for writ

of mandamus would be the proper means to challenge the trial court’s judgment. Appellant

concludes, “If the Court finds that it cannot consider this appeal because it lacks jurisdiction to do

so, then Appellant respectfully requests that he be permitted to promptly pursue a petition for writ

of mandamus without being prejudiced because of the amount of time that has passed between the

trial court’s order and the filing of the petition of writ of mandamus, as any mistake in this regard

was the mistake of counsel, not Appellant.” Because we lack jurisdiction to consider this appeal,

it is dismissed for lack of jurisdiction. We agree, however, that the delay occasioned by the

pendency of this appeal should not preclude appellant from seeking mandamus relief. Costs of the

appeal are taxed against appellant.

                                                       PER CURIAM




                                                 -2-